DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/19/2021 has been entered.  Claims 1-7, 10, 12, 18-28 are pending in the application.  Claims 8-9, 11, 13-17 have been cancelled.  The amendments to the abstract and claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 7/1/2021.

Information Disclosure Statement
The information disclosure statement filed 2/5/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-Patent Literature citation #1 is missing a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
References in Specification not listed in an IDS: US 6,652,489 (see Specification par. [0005]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/19/2021, with respect to independent claims 1, 18, 21, and their dependents have been fully considered and are persuasive.  The rejections of claims 1-7, 10, 12, and 18-28 have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-7, 10, 12, and 18-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the injection system as claimed, specifically including the side cover, with an exception of the at least one syringe opening, covers an entirety of the active side, the side cover including a track that is slidably coupled to the permanent magnet, the permanent magnet sliding along the track between different positions, the permanent magnet moving relative to the internal sensor as the permanent magnet moves along the track.

Nemoto teaches an injection system (see Fig. 1) comprising: an injector head (injection head 110) having a syringe interface (clamper 145-2) along an active side (housing 111), the syringe interface (clamper 145-2) having a receiving cavity (receiver 141) that receives the syringe barrel (syringe 800), and a side cover (clamper 145-1) with a syringe opening (opening of clamper 145-1 for receiving flange 841f), the side cover having a track (inner circumference of clamper 145-1 which slides along the syringe).
Neer teaches an injection system (see Fig. 1a-b) comprising: an injector head (powerhead 22) having an internal sensor (sensors in 70a-b, 71a-b, 72a-b, [0029]); and a magnetic switch including a permanent magnet (magnets in faceplate 28a-b, 31, 34, [0029]-[0030]) outside of the injector head (powerhead 22), the permanent magnet (magnets in faceplate 28a-b, 31, 34, [0029]-[0030]) movable between different positions and operable to modify a magnetic field experienced by the internal sensor (sensors in 70a-b, 71a-b, 72a-b, [0029]) to activate the internal sensor (sensors in 70a-b, 71a-b, 72a-b, [0029]).  
However, neither Nemoto nor Neer teach the side cover, with an exception of the at least one syringe opening, covers an entirety of the active side, the side cover including a track that is slidably coupled to the permanent magnet, the permanent 

Dependent claims 2-7, 10, and 12 are allowed by virtue of their dependency on allowed claim 1.

In regards to independent claim 18, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including covering an entirety of the active side with a side cover including at least one syringe opening, and a track that is slidably coupled to the permanent magnet, the permanent magnet sliding along the track between different positions, the permanent magnet moving relative to the internal sensor as the permanent magnet moves along the track.
The closest prior art is Nemoto et al. (WO 2016167330) and Neer et al. (US 2009/0069747 A1).
Nemoto teaches a method (see Fig. 1) comprising: providing an injector head (injection head 110) having a syringe interface (clamper 145-2) along an active side (housing 111), the syringe interface (clamper 145-2) having a receiving cavity (receiver 141) that receives the syringe barrel (syringe 800), and covering the active side (housing 111) with a side cover (clamper 145-1) with a syringe opening (opening of clamper 145-1 for receiving flange 841f), the side cover having a track (inner circumference of clamper 145-1 which slides along the syringe).
Neer teaches a method (see Fig. 1a-b) comprising: providing an injector head (powerhead 22) having an internal sensor (sensors in 70a-b, 71a-b, 72a-b, [0029]); and actuating a magnetic switch including a permanent magnet (magnets in faceplate 28a-b, 31, 34, [0029]-[0030]) outside of the injector head (powerhead 22), the permanent magnet (magnets in faceplate 28a-b, 31, 34, [0029]-[0030]) movable between different positions and modifying a magnetic field experienced by the internal sensor (sensors in 70a-b, 71a-b, 72a-b, [0029]).
However, neither Nemoto nor Neer teach the covering an entirety of the active side with a side cover including at least one syringe opening, and a track that is slidably coupled to the permanent magnet, the permanent magnet sliding along the track between different positions, the permanent magnet moving relative to the internal sensor as the permanent magnet moves along the track.

Dependent claims 19-20 are allowed by virtue of their dependency on allowed claim 18.

In regards to independent claim 21, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the injection system as claimed, specifically including the side cover, with an exception of the at least one syringe opening, covers an entirety of the active side, the side cover including a track that is slidably coupled to the magnet, the magnet sliding along the track between 
The closest prior art is Schriver et al. (US 2004/0254533 A1) and Neer et al. (US 2009/0069747 A1).
Schriver teaches an injection system (see Fig. 1-2) comprising: an injector head (12) including a syringe interface (syringe interface at piston 22) along an active side (side of injector head 12 covered by faceplate 18); and a side cover (faceplate 18) having at least one syringe opening (central passage 21).
Neer teaches an injection system (see Fig. 1a-b) comprising: an injector head (powerhead 22) having an internal sensor (sensors in 70a-b, 71a-b, 72a-b, [0029]); and a magnetic switch including a magnet (magnets in faceplate 28a-b, 31, 34, [0029]-[0030]) outside of the injector head (powerhead 22).
However, neither Nemoto nor Neer teach the side cover, with an exception of the at least one syringe opening, covers an entirety of the active side, the side cover including a track that is slidably coupled to the magnet, the magnet sliding along the track between different positions, the magnet moving relative to the internal sensor as the magnet moves along the track.

Dependent claims 22-28 are allowed by virtue of their dependency on allowed claim 21.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783